Citation Nr: 0419501	
Decision Date: 07/20/04    Archive Date: 08/04/04

DOCKET NO.  00-12 327A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey




THE ISSUE

Entitlement to a separate disability rating for the veteran's 
headaches, which are currently included in a 100 percent 
disability rating assigned for service-connected post-
traumatic stress disorder (PTSD).  




REPRESENTATION

Appellant represented by:	The American Legion







WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

M.S. Lane, Counsel



INTRODUCTION

The veteran served on active duty from April 1966 to April 
1968, and from January 1991 to April 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 1998 rating decision.  In that decision, the 
RO denied service connection for headaches as due to an 
undiagnosed illness, and concluded that the veteran's 
headaches were part and parcel of his service-connected PTSD.  

The veteran subsequently perfected an appeal regarding the 
issue of whether a separate disability rating was warranted 
for the claimed headaches.  In a signed statement received in 
May 1999, the veteran appears to have withdrawn any appeal as 
to the issue of service connection for headaches as due to an 
undiagnosed illness.  

In a statement dated in April 2002, the veteran requested a 
review of his claim by a Decision Review Officer (DRO).  In a 
Supplemental Statement of the Case (SSOC) dated in June 2003, 
the DRO continued to deny entitlement to a separate 
compensable evaluation for headaches.  



FINDINGS OF FACT

1.  The preponderance of the evidence establishes that the 
veteran's headaches are part and parcel of his service-
connected PTSD.  

2.  The veteran's headaches are already contemplated by the 
100 percent schedular evaluation assigned for the service-
connected PTSD.  



CONCLUSION OF LAW

The criteria for a separate compensable evaluation for 
headaches have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.14, 4.25, 4.126(d), 4.130, Diagnostic Code 
9411 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Preliminary Matter - VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 
38 U.S.C.A. §§ 5103, 5103A (West 2002)).

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App June 24, 
2004), the United States Court of Appeals for Veterans Claims 
(Court) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted; therefore, the AOJ could not have 
complied with the timing requirement, as the statute had not 
yet been enacted.  

In Pelegrini the Court noted that, where the initial 
unfavorable decision was rendered prior to the enactment of 
the VCAA, the AOJ did not err in failing to comply with the 
timing requirements of the notice.  However, the Court did 
note that, in such cases, the veteran would still be entitled 
to "VCAA content-complying notice" and proper subsequent VA 
process.  Pelegrini, slip. op. at 10-11.  

In this regard, the Board notes an evidence development 
letter dated in March 2004 in which the veteran was advised 
of the type of evidence necessary to substantiate his claim 
for compensation for headaches.  In that letter, the veteran 
was also advised of his and VA's responsibilities under the 
VCAA, including what evidence should be provided by the 
veteran and what evidence should be provided by VA.  

The veteran was also advised to identify any additional 
evidence that he believed may be relevant to his claim, and 
he was advised of what VA would do to assist him in the 
development of his claim.  

Here, in accordance with Pelegrini, supra, the Board finds 
that the RO did not err with respect to the timing of the 
VCAA notice requirement, as the VCAA had not been enacted at 
the time of the decision on appeal.  

Moreover, the notice provided to the veteran was provided by 
the AOJ prior to the transfer and certification of the case 
to the Board, and the content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  Therefore, to decide the appeal would 
not be prejudicial to the claimant.  

The Board further finds that all obtainable evidence 
identified by the veteran relative to his claims has been 
obtained and associated with the claims folder, and that he 
has not identified any other pertinent evidence, not already 
of record, which would need to be obtained for an equitable 
disposition of this appeal.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
2002); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C.A. §§ 5103 and 
5103A (West 2002)).  


Analysis

The record reflects that service connection has been 
established for PTSD with headaches, which has been evaluated 
as 100 percent disabling under the criteria of 38 C.F.R. 
§ 4.130, Diagnostic Code (DC) 9411.  

As explained in the September 1998 rating decision and a 
March 2003 Statement of the Case, the RO essentially 
determined that the veteran's headaches were part and parcel 
of his service-connected PTSD.  For this reason, the RO 
denied a separate compensable evaluation for the veteran's 
headaches.  

The veteran subsequently perfected an appeal as to the issue 
of whether a separate compensable evaluation is warranted for 
his headaches.  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § Part 4.  Separate diagnostic codes identify the 
various disabilities.  

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (2003).  

The Court has held that a veteran may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different diagnostic codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 
225 (1993).  

The Board notes that the criteria for rating mental 
disorders, including PTSD under DC 9411, read as follows:  

100 percent - Total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions of hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70 percent - Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near- continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50 percent - Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long- term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30 percent - Occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).

10 percent - Occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medications.  

As noted hereinabove, the veteran is seeking a separate 
compensable evaluation for his headaches.  He essentially 
contends that, because headaches are not listed among the 
symptomatology included in the criteria of DC 9411, a 
separate disability rating based on that symptom would not 
constitute pyramiding under the provisions of 38 C.F.R. 
§ 4.14.

The Board notes that there appears to be no dispute as to the 
question of whether the veteran's headaches are a 
manifestation of his service-connected PTSD.  In this regard, 
the Board notes the report of an October 1997 VA cranial 
nerves examination in which a VA physician determined that 
the veteran's headaches are related to his service-connected 
PTSD.  

The Board also notes the report of a November 1999 VA general 
medical examination in which another VA physician also 
concluded that the veteran's headaches were related to his 
service-connected PTSD.  

It was explained that the criteria for PTSD included 
physiological reactivity to external or internal cues that 
represent a traumatic event.  The physician indicated that, 
in his opinion, such reactivity might include headaches.  

Moreover, the Board notes a May 1999 statement from the 
veteran in which he withdrew his claim that his headaches 
were due to an undiagnosed illness, and instead argued that 
his headaches were related to his PTSD.  Since that time, the 
veteran has repeatedly expressed his belief that his 
headaches were related to his service-connected PTSD.

Thus, the Board believes that there is no remaining question 
as to whether the veteran's headaches are a manifestation of 
his service-connected disability.  Therefore, the Board will 
turn to the question of whether a separate compensable rating 
is warranted for the veteran's headaches as a symptom of his 
PTSD.  

As noted hereinabove, the veteran contends that, because 
headaches are not listed among the symptomatology included in 
the criteria of DC 9411, a separate disability rating based 
on that symptom would not constitute pyramiding under the 
provisions of 38 C.F.R. § 4.14.  

However, the Court has specifically held that the symptoms 
noted in the criteria at DC 9411 are not intended to be an 
inclusive list of symptomatology considered when evaluating a 
service-connected psychiatric disability.  See Mauerhan v. 
Principi, 16 Vet. App. 436, 442-43 (2002).  

Thus, the Board believes that the mere fact that headaches 
are not specifically included among the symptoms listed in 
the criteria of DC 9411 does not conclusively establish that 
a separate disability rating is warranted.

Furthermore, the Board notes that the provisions of 38 C.F.R. 
§ 4.124a, DC 8045 suggest that headaches are contemplated 
under the rating criteria applicable to mental disorders.  
Under this Diagnostic Code, purely subjective complaints such 
as headache, dizziness, insomnia, etc., recognized as 
symptoms of traumatic brain trauma, will be rated 10 percent 
and no more under DC 9304, which pertains to dementia due to 
brain trauma.  

The Board notes dementia due to brain trauma under DC 9304 is 
rated using the same criteria that is used for all mental 
disorders, including PTSD under DC 9411.  

Thus, by implication of DC 8045, the Board believes that the 
criteria for rating mental disorders already contemplates 
headaches as a symptom of a service-connected mental 
disorder.  

In addition, the Board also notes the provisions of 38 C.F.R. 
§ 4.126(d), which provides that, where disability has been 
diagnosed both as a physical condition and as a mental 
disorder, the rating agency shall evaluate it using a 
Diagnostic Code which represents the dominant (more 
disabling) aspect of the condition (see Sec. 4.14).  

Thus, the Board believes that the 38 C.F.R. § 4.162(d) 
specifically contemplates a situation in which a service-
connected disability is manifested by both physical and 
psychiatric symptomatology.  Under such circumstances, the 
rating agency is instructed to evaluate that disability under 
the diagnostic code that represents the more dominant aspect 
of that condition.  

In this case, the veteran's PTSD has been evaluated as 100 
percent disabling, effective in September 1999.  This 
evaluation is based on the September 1999 report of a 
readjustment counselor who concluded that the veteran was 
totally disabled as a result of the psychiatric 
symptomatology caused by his service-connected PTSD.  

This evaluation was also based on the report of a December 
1999 VA mental disorders examination in which the veteran was 
again found to be totally occupationally impaired as a result 
of the psychiatric symptomatology caused by his PTSD.  

As discussed, the report of his November 1999 VA cranial 
nerves examination shows that his headaches were found to be 
a physiological reaction of his service-connected PTSD.  
Thus, the Board believes that the medical evidence of record 
establishes that the veteran's PTSD is manifested by both 
psychiatric symptomatology, and other symptomatology in the 
form of headaches.  

Furthermore, because there is no diagnostic criteria 
applicable to headaches that could allow for a disability 
rating higher than 50 percent, the Board concludes that the 
RO was correct in evaluated the veteran's PTSD solely under 
the criteria of DC 9411, because the psychiatric 
manifestations of his disability represent the more dominant 
aspect of his PTSD and would allow for the higher evaluation.  

Consequently, the Board finds that to award a separate 
disability based on the veteran's headaches would violate the 
provisions of 38 C.F.R. § 4.126(d) in addition to 38 C.F.R. 
§ 4.14.  

In summary, the Board concludes that the veteran's headaches 
are part and parcel of his service-connected PTSD, and that 
the assignment of a separate compensable evaluation for 
headaches would violate the provisions of 38 C.F.R. §§ 4.14 
and 4.126(d).  Thus, the benefit sought on appeal is denied.  



ORDER

A separate disability rating for the veteran's headaches, 
which are currently included in a 100 percent disability 
rating assigned for PTSD, is denied.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



